Judgment of conviction and order affirmed. All concur, except Harris, J., who dissents and votes for reversal and for granting a new trial in the following memorandum: The instruction of the court that the testimony of the little girl was sufficient to establish the additional proof required by section 395 of the Code of Criminal Procedure was material error because the little girl, although put on the stand, testified to nothing in reference to the matters in issue. (The judgment convicts defendant of the crime of assault, second degree. The order denies a motion for a new trial.) Present — Crosby, P. J., Cunningham, Dowling, Harris and MeCurn, JJ.